                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    COLVIN McCRIGHT, B08892,                              Case No. 19-cv-07507-CRB (PR)
                                   9                    Petitioner,                           ORDER DISMISSING PETITION
                                                                                              FOR A WRIT OF HABEAS
                                  10             v.                                           CORPUS
                                  11    RON BROOMFIELD, Acting Warden,                        (ECF No. 4)

                                  12                    Respondent.
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner incarcerated at San Quentin State Prison (SQSP), has filed a pro

                                  14   se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the January 30, 2019

                                  15   decision of the Board of Parole Hearings (BPH) finding him unsuitable for parole. He also seeks

                                  16   leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  17                                             BACKGROUND
                                  18           In 1972, petitioner was convicted of first-degree murder and sentenced to seven-years-to

                                  19   life in state prison under California’s Indeterminate Sentencing Law (ISL). In 1977, California

                                  20   repealed ISL and enacted the current Determinate Sentencing Law (DSL). DSL adopted a two-

                                  21   stage approach to parole decisions. A prisoner first must be found suitable for parole under DSL
                                       guidelines. If this occurs, a date is set for his release.
                                  22
                                               Petitioner has been considered for parole under DSL’s guidelines on various occasions, but
                                  23
                                       each time he has been found unsuitable for parole. In the instant petition, petitioner challenges
                                  24
                                       BPH’s latest decision finding him unsuitable for parole on the ground that by considering him for
                                  25
                                       parole under DSL guidelines, rather than ISL guidelines, BPH violated the prohibition against ex
                                  26
                                       post facto laws and his rights to due process/equal protection. The state’s superior, appellate and
                                  27
                                       supreme courts all denied petitioner’s challenge to BPH’s January 30, 2019 decision.
                                  28
                                   1                                               DISCUSSION
                                   2   A.      Standard of Review

                                   3           This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It

                                   6   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                   7   not be granted, unless it appears from the application that the applicant or person detained is not
                                       entitled thereto.” Id. § 2243. The petition accordingly may be dismissed if it plainly appears from
                                   8
                                       the face of the petition and any exhibits attached to it that the petitioner is not entitled to relief.
                                   9
                                       Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  10
                                       B.      Claims
                                  11
                                               Petitioner’s claims are foreclosed by the law of the circuit. In Connor v. Estelle, 981 F.2d
                                  12
Northern District of California
 United States District Court




                                       1032 (9th Cir. 1992), the Ninth Circuit found that “the DSL guidelines require consideration of the
                                  13
                                       same criteria as did the ISL.” 981 F.2d at 1033-34 (citations and footnote omitted). Both DSL and
                                  14
                                       ISL require BPH to consider a variety of factors in deciding whether to release a prisoner on
                                  15
                                       parole, including the prisoner’s “offense, age, habits, mental state, character, amenability to
                                  16
                                       reform, and potential for recidivism,” and “rehabilitative efforts while in prison.” Id. at 1034 n.1
                                  17
                                       (citations omitted). The Ninth Circuit consequently held that because the application of DSL
                                  18
                                       parole-suitability guidelines to prisoners sentenced under ISL “does not disadvantage them,” it
                                  19
                                       violates neither the “federal constitutional prohibition against ex post facto laws” nor the
                                  20   prisoners’ federal constitutional rights to “equal protection” and “due process.” Id. at 1034-35
                                  21   (citations omitted). Petitioner is not entitled to federal habeas relief on his federal ex post facto,
                                  22   due process or equal protection claims.
                                  23           Nor is petitioner entitled to federal habeas relief on his suggestion that BPH also
                                  24   misapplied California law. It is well established that federal habeas relief is not available for an
                                  25   alleged error or misapplication of state law. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991);
                                  26   see also Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (petitioner cannot “transform a

                                  27   state-law issue into a federal one merely by asserting a violation of due process).

                                  28   /
                                                                                            2
                                   1                                          CONCLUSION
                                   2          For the foregoing reasons, the petition for a writ of habeas corpus is DISMISSED. And

                                   3   pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of appealability

                                   4   (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “reasonable jurists

                                   5   would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

                                   6   v. McDaniel, 529 U.S. 473, 484 (2000).
                                              But based solely on petitioner’s affidavit of poverty, his motion for leave to proceed IFP
                                   7
                                       (ECF No. 4) is GRANTED.
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: March 3, 2020
                                  10
                                                                                       ______________________________________
                                  11
                                                                                       CHARLES R. BREYER
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        COLVIN MCCRIGHT,
                                   6                                                          Case No. 3:19-cv-07507-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        RON DAVIS,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on March 3, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Colvin McCright ID: B-08892
                                       San Quentin State Prison
                                  20   San Quentin, CA 94974
                                  21

                                  22
                                       Dated: March 3, 2020
                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26
                                                                                          Honorable CHARLES R. BREYER
                                  27

                                  28
                                                                                          4
